DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 8, 2022 has been considered.

Specification

The disclosure is objected to because of the following informalities: the amendments to the specification are not entered because the amendments contain numerous incorrect paragraph numbers (i.e. paragraph [0001], page 3; paragraphs [0002], [0003], page 4; paragraphs [0004], [0005], page 5; paragraphs [0006], [0007], page 6; paragraphs [0008], [0009], page 7; paragraphs [0010], [0011], page 8; paragraphs [0012], [0013], page 9; paragraphs [00014], [0015], [0016], [0017], page 10; paragraphs [0018], [0019], page 11; paragraphs [0020], [0021], [0022], page 12; paragraphs [0023], [0024], page 13; paragraphs [0025], [0026], [0027], page 14; paragraphs [0028], [0029], [0030[, page 15; paragraphs [0031], page 16.
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the number or nature of the amendments render it difficult to consider the application or to arrange the papers for printing or copying, 37 CFR 1.125.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “0110” has been used to designate both environmental response input data (Fig. 1) and H2O flux responses (specification, paragraph 0040, lines 5-6), “0130” has been used to designate both aligned dataset (Fig. 1) and machine learning (specification, paragraph 0040, lines 11-12).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “29” in block 0110, Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 15, and 19 are objected to because of the following informalities:
Claims 1, 15, and 19, “receiving … second environmental driver input data at a plurality of locations” should be -- receiving … second environmental driver input data [[at]] from a plurality of locations --.
Claims 1, 15, 19, after “improved accuracy” (e.g. claim 1, line 94), should insert – of a measurement – (see specification, paragraph 0002); after “improved precision” (e.g. claim 1, line 95), should insert – of a measurement -- (see specification, paragraph 0002); should replace “number of times” (e.g. claim 1, lines 96-97) with – time resolution – (see specification, paragraph 0003); should replace “number of locations” (e.g. claim 1, lines 98-99) with – space resolution -- (see specification, paragraph 0003).
Claims 1, 15, 19, “and” (claims 1, 15, line 44; claim 19, line 81) should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, 12, and 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15, a method/system for generating enhanced measurements of an environment being performed by multiple processors is not disclosed by the original disclosure. For example, original claim 19 recites a system comprising a computer program to be executed by one processor for performing a method of generating enhanced measurements of an environment. Furthermore, original Fig. 1 shows environmental response input data and environmental driver input data being received by the same processor (0130) and not by more than one processors.
Claims 15, 23, and 24, an air quality control processor (in addition to the one processor) is not disclosed in the original disclosure. Original paragraph 0083 discloses “[i]n another embodiment the systems and methods that have been described can be used for air quality control”. The paragraph does not mention an air quality control processor.
Claims 19 and 25-27, controlling production in response to the environmental response output data is not disclosed in the original disclosure. Original paragraph 0087 does not disclose the environmental response output data can be used for controlling renewable energy production.
	Claim 22, controlling a fluid comprises controlling a valve in a pipeline is not disclose in the original disclosure. Original paragraph 0086 discloses water management, but does not disclose controlling a valve in a pipeline.
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, “controlling a fluid” (last line) relationships with other steps/limitations in the claim are not defined. As currently recited, “controlling a fluid” can be performed on its own without depending on other steps/limitations, thus, the relevance of the other steps/limitations to “controlling a fluid” is unclear.

The remaining claims are also rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-8, 12, 15-21, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
		Under prong 1, step 2A, claims 1, 15, and 19 recite an abstract idea of “generating a driver-response relationship model in response to the space and time aligned data table” (mathematical concept, see paragraph 0074, lines 1-12; Figs. 6, 7), “applying the driver-response relationship model to the first environmental driver data and the second environmental driver data to produce environmental response output data that has been enhanced from the environmental response input data” (mathematical concept, see paragraph 0041, lines 1-3; paragraph 0074, lines 1-12; Figs. 6, 7).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea. The receiving data steps and combining data into a table step are directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). In claim 1, the abstract idea, e.g. applying the driver-response relationship model to the first environmental driver data and the second environmental driver data to produce environmental response output data, is not linked to controlling a fluid. Nevertheless, controlling a fluid is merely a broad field of use. While the claims do not link the use of the environmental response output data to controlling a fluid, linking the use of the environmental response output data to broad field of use is not indicative of integration of the abstract idea into a practical application (see 2019 PEG, slide 20). In claim 15, an air quality control processor is responsive to the environmental response output data. However, the air quality control processor is recited at a high level of generality. No instructions to apply the environmental response output data are recited. Accordingly, the air quality control processor does not integrate the environmental response output data into a practical application because the air quality control processor does not impose any meaningful limits on practicing of the environmental response output (see 2019 PEG, slide 86). In claim 19, the environmental response output data is linked to controlling production. However, controlling production is merely a broad field of use. Linking the use of the environmental response output data to broad field of use is not indicative of integration of the abstract idea into a practical application (see 2019 PEG, slide 20).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, the receiving data steps and combining data into a table step are directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). In addition, the recitations of generic processors/computer (claims 1, 15, 19) do not take the claim limitations out of the abstract idea (see slide 63, 2019 PEG). The claims recite producing response output with improvements/enhancements a great number of times/locations, improved accuracy or precision. However, improvements to the functioning of a computer or technology is not pursuant to MPEP 2106.05(a). According to MPEP 2106.05(a), “[i]it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” In particular, the specification does not identify a technical problem and explains the details of an unconventional technical solution (to the problem) expressed in the claim.
Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims 2, 5-8, 16-18, and 20 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2 and 20 are directed to an abstract idea.
Claims 5-7 and 16-18 are directed to insignificant extra solution activities of data gathering.
Claim 8 recite data but do not recite additional elements to provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 21 and 24-27 are directed to broad fields of use.
	Claims 22 and 23, the abstract idea is integrated into a practical application including controlling a valve in a pipeline and controlling an industrial leak, respectively. Thus, the claims are patent eligible under 35 USC 101.

	Prior Art Note

Claims 1, 2, 5-8, 12, and 15-27 do not have prior art rejections.
The combination as claimed wherein a method and system for generating enhanced measurements of an environment comprising generating a driver-response relationship model in response to the environmental response input data, the first environmental driver input data, and the second environmental driver input data; applying the driver-response relationship model to the first environmental driver input data and the second environmental driver input data to produce environmental response output data wherein the environmental response output data has been enhanced from the environmental response input data (claims 1, 15, 19) is not disclosed, suggested, or made obvious by the prior art of record. The model is generated from an environmental response and environmental driver inputs, and in return, the model produces not the environmental response, but an enhanced environmental response, by applying the model to the environmental driver inputs.

Response to Arguments

Applicant's arguments filed on March 8, 2022 have been fully considered but they are not persuasive.
With regard to the drawing objections, Applicants argue “[t]he drawings were objected to because of typographic errors in the use of the following reference characters: “0110”, “0130”. Applicant submits that the amendment to specification paragraph 0040 addresses this objection.”
Examiner’s position is that since the amendments to the specification are not entered, as discussed above, the drawing objections with regard to the use of reference characters: “0110”, “0130” are maintained.
Applicant’s arguments with regard to the drawing objections to some modules not being shown have been fully considered and are persuasive. The respective drawing objections have been withdrawn. 
Applicant’s arguments with regard to the rejections under 35 USC 112(a) enablement requirement, and 35 USC 112(b), have been fully considered and are persuasive.  The rejections have been withdrawn.
With regard to the rejections under 35 USC 101, Applicants argue “Applicant submits that claimed method and systems are now directed at “a structured method and systems that actuate”’. Regarding structure, the method and systems of independent claims 1, 15, and 19 comprise:
(a) A processor for receiving environmental response input data;
(b) A processor for receiving first environmental driver input data;
(c) A processor for receiving second environmental driver input data;
(d) A processor for combining the environmental response inputs data, the first
environmental driver input data, and the second environmental driver input data into a space and time aligned data table;
(e) A processor for generating a driver-response relationship model in response to the space and time aligned data table;
(f) A processor for applying the driver-response relationship model to the first
environmental driver input data and the second environmental! driver input data to produce the environmental response output data; and
(g) A processor responsive to the environmental response output data that uses the environmental response output data table for control purposes.”
Examiner’s position is tying generic processor(s) to the claim limitations does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
Applicants further argue “[r]egarding control (actuation), independent claims 1, 15, and 19 are now directed at a method and systems used for control purposes and specifically for control of:
(a) A fluid (claim 1)
(b) Air quality (claim 15); and
(c) Production (claim 19)”.
Examiner’s position is as discussed above. Controlling a fluid is merely a broad field of use. While the claims do not link the use of the environmental response output data to controlling a fluid, linking the use of the environmental response output data to broad field of use is not indicative of integration of the abstract idea into a practical application (see 2019 PEG, slide 20). In claim 15, an air quality control processor, except for its name, is not recited to control air quality, but is merely responsive to the environmental response output data. The air quality control processor is recited at a high level of generality. No instructions to apply the environmental response output data are recited. Further, controlling air quality, like controlling a fluid, is merely a broad field of use. Linking the use of the environmental response output data to broad field of use is not indicative of integration of the abstract idea into a practical application (see 2019 PEG, slide 20). Accordingly, the air quality control processor does not integrate the environmental response output data into a practical application because the air quality control processor does not impose any meaningful limits on practicing of the environmental response output (see 2019 PEG, slide 86). In claim 19, the environmental response output data is linked to controlling production. However, controlling production is merely a broad field of use. Linking the use of the environmental response output data to broad field of use is not indicative of integration of the abstract idea into a practical application (see 2019 PEG, slide 20).
Applicants further argue “[s]hould these independent claims be loo broad, Applicant is also submitting the following dependent claims that are more limited in scope:
(d) Claim 21 (dependent on claim 1) which is limited to “controlling water in an irrigation system”;
(e) Claim 22 (dependent on claim 1) which is limited to “controlling a valve in a pipeline”;
(f) Claim 23 (dependent on claim 15) which is limited to “controlling an industrial leak”;
(g) Claim 24 (dependent on claim 15) which is limited to “controlling energy production”;
(h) Claim 25 (dependent on claim 19) which is limited to “controlling a precision agriculture irrigation system’;
(i) Claim 26 (dependent on claim 19) which is limited to “controlling crop production”; and
(j) Claim 27 (dependent on claim 19) which is limited to “controlling electric power production by controlling a solar or a wind energy source.”
As discussed above, claims 21 and 24-27 are directed to broad fields of use.
	Claims 22 and 23, the abstract idea is integrated into a practical application. Thus, the claims are patent eligible under 35 USC 101.
Applicant’s remaining arguments and claim amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mewes et al. (US 2021/0289723) discloses “[a]n irrigation modeling framework in precision agriculture utilizes a combination of weather data, crop data, and other agricultural inputs to create customized agronomic models for diagnosing and predicting a moisture state in a field, and a corresponding need for, and timing of, irrigation activities (Abstract). Mewes et al. (‘723) further discloses “[t]he plurality of data processing modules 130 may also include an artificial intelligence module 134 configured to apply a layer of artificial intelligence to the irrigation modeling framework 100 to develop relationships between input data 110 and outputs from other agronomic models to perform and improve the assessments, diagnoses, simulations, forecasts, and predictions that are used to build the plurality of profiles 161” (paragraph 0062, lines 11-19). However, while the irrigation modeling framework 100 develops relationships between input data 102 and outputs, the irrigation modeling framework 100 is not generated from the input data and output data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 18, 2022